DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the LVH threshold is determined.
Claims 5-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the S-IMD" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the “S-IMD” is the same of the “IMD for implant” or an additional IMD. Further clarification is required.  
Claim 6 recites the limitation "at least first and second S-IMDs" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 7, it is unclear which combination of sensing sites are employed by the implantable electrodes. For example it is unclear if there is always two sites employed (V1 and either V5 or V6) or if there can only be one site (V6). Further clarification is required. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “electrodes” recited in line 3 and the “one or more implantable electrodes” in lines 3-4. 
Additionally, claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “electrodes” recited in line 3 and the “one or more implantable electrodes” in lines 3-4. It is unclear if the electrodes are the same as the “implanted electrodes” or an additional set of electrodes. 
 Claim 16 recites the limitation "at least first and second IMDs" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 17, it is unclear which combination of sensing sites are employed by the implantable electrodes. For example it is unclear if there is always two sites employed (V1 and either V5 or V6) or if there can only be one site (V6). Further clarification is required. 
		 
Allowable Subject Matter
Claims 1-2, 4 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose managing an implantable medical device (IMD) based on left ventricular hypertrophy (LVH) by collecting cardiac activity (CA) signals from one or more implantable electrodes at corresponding sensing sites; utilizing one or more processors to perform: identifying a characteristic of interest from the CA signals; analyzing the characteristic of interest from the CA signals to identify an LVH state indicative of at least one of an occurrence or degree of LVH experienced by the patient; calculating a DFT expectation based on the LVH state; and determining, based on the DFT expectation, at least one of i) a defibrillation shock parameter or ii) a maximum energy capacity of the IMD for implant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792